{¶ 32} I concur with the majority's determination that Chesnut does not have a valid Ohio CSPA claim. However, I respectfully disagree with some of the majority's analysis and conclusions regarding the CSPA claim. I also dissent from the majority's decision to affirm the grant of summary judgment on the unjust-enrichment claim.
 {¶ 33} I agree that Chesnut does not have a valid claim under Ohio's CSPA because salvage determinations are made on a case-by-case basis, compliance with Louisiana salvage laws are at issue, and "the majority of circumstances relating to the sale of the salvage vehicle in this case occurred primarily and substantially in Louisiana." See Gridley v. State Farm Mut.Auto. Ins. Co. (2005), 217 U1.2d 158, 298 Ill. Dec. 499,840 N.E.2d 269, 275. Therefore, I believe that the majority correctly affirms the grant of summary judgment on this claim.
 {¶ 34} Nevertheless, I do not agree with the majority's conclusion that the CSPA would not apply because an insurance transaction was involved. It is true that the CSPA does not apply to controversies over insurance policies and transactions. See Johnson, 69 Ohio App. 3d 249,590 N.E.2d 761. Instead, R.C. Title 39 regulates the insurance industry with respect to matters involving the *Page 310 
business of insurance. This is not to say any matter involving an insurance company cannot be subject to the CSPA. As found in a similar salvage-title case, because the activity of buying and reselling cars is not an inherent part of the business of insurance, this practice is subject to the CSPA. Conatzerv. Am. Mercury Ins. Co., Inc. (Okla.Civ.App. 2000),15 P.3d 1252, 1255. Indeed, "there is clear authority that acts nearly identical to those alleged to have been committed * * * do provide a basis for a fraud-based consumer protection claim." Id.; O'Brien v. B.L.C. Ins. Co. (Mo. 1989),768 S.W.2d 64. Therefore, had this action involved a vehicle titled in Ohio, then an argument could be made for application of Ohio's CSPA.1
 {¶ 35} I also disagree with the majority's conclusion that Progressive did not violate Louisiana titling laws. I believe that a question of fact has been presented as to whether the vehicle was a "total loss" under Louisiana's salvage title laws. Under La.R.S. 32:702, a "total loss" is defined as a vehicle that has "sustained damages equivalent to seventy-five percent or more of the market value as determined by the most current National Automobile Dealers Association Handbook ['NADA Handbook']." In Clark v. McNabb (La.App. 2004), 878 So. 2d 677, 681, the Louisiana court indicated that the valuation method used by the trial court is a question of fact. The court further stated that in valuing a vehicle, a trial court is not limited to the NADA Handbook and may value the vehicle based upon its own assessment of the evidence presented. Id. Similarly, the value of the damages sustained by the vehicle is a question of fact to be determined upon the evidence presented.
 {¶ 36} In this case, there is a clear disparity as to the value to repair the vehicle. Progressive refers to the initial $9,921.36 estimate to repair the vehicle, which amounted to approximately 69 percent of the actual cash value. Based on this estimate, Chesnut alleges, Progressive obtained a clean title. However, this estimate did not include a supplement of $3,968.54 that was allegedly used by Progressive to declare the vehicle a total loss for purposes of paying its insured a cash value for the vehicle and subsequently selling it to an auto rebuilding company with a clean title. There is also the question of the actual cost to repair the vehicle. Since an issue of fact exists as to whether the vehicle was a "total loss" for which a salvage title should have been obtained, summary judgment would not be appropriate on this issue. Nevertheless, as stated above, I do not believe that Ohio's CSPA applies to this action because the conduct occurred outside Ohio, and, therefore, I would affirm the grant of summary judgment on the CSPA claim. *Page 311 
 {¶ 37} With respect to the unjust-enrichment claim, I disagree with the majority's conclusion that this claim must fail because the vehicle was titled in accordance with Louisiana law. Again, I do not believe that this court can decide the issue of fact involving the cost of repair and whether the vehicle was a "total loss." As was the case inGridley, 217 Ill. 2d 158, 298 Ill. Dec. 499,840 N.E.2d 269, I believe that this cause should have been dismissed on grounds of forum non conveniens in favor of a Louisiana forum.
1 It appears from the record that the claim should have been made under Louisiana's CSPA.